IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00089-CR

MICHAEL TAPIA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                             From the 19th District Court
                              McLennan County, Texas
                              Trial Court No. 2015-74-C1


                               ORDERS AND
                            ORDER ON REHEARING

       We dismissed this appeal on March 22, 2017 because the notice of appeal was

untimely filed. Appellant’s motion for rehearing was due April 6, 2016. Appellant filed

a motion for extension of time to file his motion for rehearing, requesting a 15 day

extension. Before we could rule on the motion, appellant filed his motion for rehearing,

entitled “Motion for Rehearing and En Banc Reconsideration Pursuant to Tex. R. of App.

Proc. 49., 49.1,” on April 19, 2017.
        Appellant’s motion for extension of time to file a motion for rehearing is granted;

the motion for rehearing is due as of the date it was filed.

        Along with the motion for rehearing, appellant also filed a Motion for

Appointment of Appeal Counsel and a Motion for Leave to File regarding the number of

copies of any motions filed. None of these motions were served as required by Rule 9.5

of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 9.5. However, we use Rule 2

to dispense with the service requirement and move to a disposition of appellant’s

motions. TEX. R. APP. P. 2.

        Appellant’s “Motion for Rehearing and En Banc Reconsideration Pursuant to Tex.

R. of App. Proc. 49., 49.1” is denied. Appellant’s Motion for Appointment of Appeal

Counsel and Motion for Leave are dismissed as moot.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for extension of time granted
Motion for rehearing denied
Motion for appointment of counsel dismissed as moot
Motion for leave dismissed as moot
Order issued and filed April 26, 2017




Tapia v. State                                                                       Page 2